Action to recover damages for the death of plaintiff’s intestate who, while lying in the roadway, was struck by a cab owned by the corporate defendant and operated by the other defendant. On reserved motion on the trial the verdict for plaintiff was set aside and judgment rendered for defendants dismissing the complaint on the ground that there was no proof of defendants’ negligence. Judgment reversed on the law, with costs, the verdict reinstated, and judgment directed *760to be entered thereon, with costs. There was evidence from which the jury could find that the operator of the cab was negligent and that plaintiff’s intestate was free from contributory negligence. Young, Johnston and Taylor, JJ., concur; Lazansky, P. J., and Hagarty, J., vote for reversal and a new trial.